0Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Detailed action
Responsive to amendments filed 2/8/2021. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/21 has been entered.

Status of the Claims
Claims 12, 14-19 and 21-22 were previously canceled. Claim 9 was previously withdrawn. Claims 1 is amended. Claims 1-8, 10, 11, 13, 20 and 23-37 are examined.

Rejections withdrawn
Claim 1 had been rejected under 35 USC 112 second paragraph.  Applicant's amendment of claim to remove the consisting to language and remove the limitation of beads that did not have antecedent basis has overcome this rejection.  Accordingly, this rejection is withdrawn.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 7, the recitation of “low-abundance analyte in the sample” is vague and indefinite because “low-abundance” is a relative term. The metes and bounds of the claim are not defined since it is not clear as to what quantity is considered “low-abundance”. 
In claim 8, last line, the term “modified fragments” is vague because it is not clear as to what modifications to the listed analyte fragments are being referred to or encompassed.  
In claim 36, the limitation of "further comprising a sample holding chamber" is vague and indefinite.  The Office notes that base claim 1 has been amended to include the limitation of a "sample chamber".  It appears that the limitation of claim 36 regards the limitation of coating the sample chamber of claim 1 within with a dry matrix rather than describing an additional chamber that is coated.  Claim 36 is interpreted in light of the specification (spec, para 150) as ". . . wherein the device the sample 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Note: All references are previously cited.

Claim(s) 1, 2, 6, 10, 11, 20, 23, 24, 28-30, and 32-37 are rejected under U.S.C. 103(a) as being unpatentable over Berti et al. ("Microfluidic-based electrochemical genosensor coupled to magnetic beads for hybridization detection", TALANTA, vol. 77, no. 3, 15 January 2009 (2009-01-15), pages 971-978. IDS 3/19/2012), in view of Prins et al. (U.S. 2010/0009456), and Miller et al. (US 2005/0054078 A1), as evidenced by Rossier et al. (“Plasma etched polymer microelectrochemical systems” Lab Chip 2002, 2, 145-150, doi: 10.1039/b204063h), Rossier and Reymond (“Chapter 36 Microfluidic-based electrochemical platform for rapid immunological analysis in small volumes” Comprehensive Analytical Schmidt et al. (US 2006/0207877). 
Berti et al. teach magnetic immunosensing devices (e.g. abstract). 
Regarding Claim 1, Berti teaches devices comprising: 
a conduit for sample fluid flow from a sample inlet to a two dimensional array of micro fabricated electrodes (e.g. Fig. 1); microchannels etched in a substrate so as to form a plurality of wells or channels wherein the dimensions (width, height, length) of each channel is at least as big as each bead (Fig. 1 and Pg. 972) (i.e. troughs of a single trench wherein the average width, height and length of each trench are each at least the mean average particle size of the beads), wherein the plurality of wells or channels are parallel to each other; microelectrodes positioned in a planar array in the upper part of the channels (as depicted in Fig. 1 and Pg. 972); cylinder permanent magnets (i.e. a permanent high-field magnet) for directing the beads into and capturing the beads in the microchannels (i.e. a permanent high-field magnet for directing and retaining at least a portion of said beads in said trench) (as depicted in Fig. 1 and Pg. 973). The Office notes Berti discloses a silicon wafer 
Berti further teaches that the device uses magnetic beads (Fig. 1 c and pg. 973), and further discloses that the technique is well suited for use with antibodies (Berti see conclusions). 
Furthermore, although Berti repeatedly mentions their microchannels are “micro”, and that the device comprises microelectrodes, the length, width, and depth (i.e. height) of the microchannels and the dimensions of the microelectrodes is not explicitly stated.  However, Berti discloses a two-dimensional array of microfabricated electrodes comprises a line of microelectrodes in the single trench (see Fig 1A "microchannel" which contains the 2 dimensional array of electrodes).  The Office notes that any real array necessarily has at least a length and width and so is comprising at least 2 dimensions.  
In particular, Berti does not provide full details regarding fabrication of their device, but refer to their prior work "The fabrication process of the microchannel systems was described elsewhere (Rossier et al., 2002; Rossier and Reymond, 2007)” (Berti Pg. 973). Rossier and Reymond do not provide full details regarding fabrication of their device, but refer to their prior work " where the Office notes that Rossier and Reymond (p 890, sec 36.2 see reference 13: WO 2001/056771 describes the process), where the Office further notes that Schmidt et al. US PGP 2006/0207877 is the national stage of WO 2001/056771). 
As evidenced by Rossier, et al. (2002) the device taught by Berti et al. teaches: 
That the device comprises an array of microfabricated electrodes comprised in a plane at the base of microwells wherein the electrodes form a line in each well which reads on the recitation “two-dimensional array of microfabricated electrodes in a trench,” because as depicted in Fig. 1B and Fig. 2, the microelectrodes form a line at the base of each well (e.g. as depicted in Figs. 1B, 2, Pgs. 146-147); and that the microelectrodes comprise diameters of 52 μm (i.e. the microelectrodes have a diameter from 1 to 100 μm) (e.g. Fig. 1B), and as depicted in Fig. 1B that the microelectrodes are spaced on the order of the distance of the 50 μm Polyimide plus the 35 μm Lamination (85 μm) apart from each other (i.e. spacing from 5 to 500 μm). 
As evidenced by Schmidt et al. the device taught by Berti et al. teaches that the device “micro-structure”, comprises a single micro-channel, an array of micro-channels or a network of interconnected micro-channels not limited in shape but having a cross-section enabling micro-fluidic manipulations, that these “micro-structures” are usually formed in a planar substrate (e.g. [0057]). The reference also teaches that it is well-known in the art that substrates comprise silicon “Efforts have been made to reduce whole laboratory systems on to microchip substrates, and these systems have been termed 
Berti discloses a cartridge housing comprising a base (abstract, p 972 A microfluidic-based platform, produced by DiagnoSwiss S.A., was used. This platform consists of a disposable cartridge called ImmuChip™, an instrument called ImmuSpeed™ and its associated software ImmuSoft™. ImmuChip™ consists of eight parallel microchannels etched in a polyimide substrate at distances compatible with conventional 96-well plate automation [11). The fabrication process of the microchannel systems was described elsewhere [11.12). Each microchannel contains a housing with a sample deposition reservoir (well), and it was etched in a polyimide body with inlet/outlet in contact with microelectrode tracks. The microchannels have a length of 1 cm and a total volume of 65 nL. The upper part of each channel contains an array of 48 gold working microelectrodes. A counter electrode and an Ag/AgCl pseudo-reference electrode are placed at the bottom of the well, near the channel entrance. ImmuChip™, called simply chip throughout the text, is shown in the Fig. 1A).
Berti discloses a sample chamber comprising a sample inlet for receiving a sample and a conduit in fluidic communication with the sample chamber (Fig 1).  
Berti discloses a pump for moving the sample from the sample chamber through the conduit to the sensing electrode (Fig 1: peristaltic pump, p 972 lmmuSpeed™ is composed of an interface to plug the disposable cartridge. a temperature controller, a multichannel pumping device and valves as well as a multiplexer electrochemical detector for sequential detection occurring in each of the eight channels (Fig. 1B)).  
Berti discloses a permanent high-field magnet for retaining at least a portion of said beads in said trench wherein the permanent high-field magnet is formed in the base abutting a bottom of the sensor chip (p 972 sec 2.2, To perform electrochemical measurement SPECs were kept horizontally and 
Berti does not teach a dissolvable dry matrix comprising magnetically susceptible beads, wherein the matrix is configured to dissolve in the sample fluid; a silicon wafer comprising an insulating oxide layer; a photodefinable polyimide formed on the silicon wafer covering the metal layer. 
Prins et al. in the art of immunoassay devices discloses use of a dissolvable dry reagent comprising magnetically susceptible beads; wherein the dry reagent is present in the device as a coating in a sample entry port, a sample entry chamber, a sensing device or a conduit (para 140, dry reagents comprising an antibody coupled to magnetic particles dried on to a substrate; the substrate is the reaction chamber, see para 62-64, Fig 2, inter alia). For example, Prins teaches that “a surface (3) of the carrier chip (2) comprises at least one dissolvable layer comprising reagent, also referred to as dissolvable reagent layer (5), assisting in label-based analyte detection. Such a layer may be a dry layer (e.g. [0065]-[0066]). 
Regarding the limitation of and wherein the dissolvable dry matrix is located in the sample chamber or the conduit, Berti teaches that the device comprises a volume segment (i.e. a chamber) located between the inlet and the two dimensional array (i.e. a sample chamber is connected to the conduit between the sample inlet and the two dimensional array) (e.g. Fig. 1 C, depicts a rectangular volume of the device on the lower right, where the sample may be held (i.e. a sample holding chamber) because Berti teaches that the solution can remain static Pg. 973, left column). Berti doesn’t teach a sample chamber coated with the dissolvable dry matrix. However, Prins teaches dry reagents comprising an antibody coupled to magnetic particles dried on to a substrate, and that the substrate is the sample chamber (e.g. see para [0062]-[0064], [0140], Fig 2, inter alia).  
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have a chamber coated with a dissolvable dry matrix as taught by Prins in the device of Berti because Prins teaches: that use of dissolvable dried reagents comprising magnetic beads provide the advantage of long term stability when coupled with magnetic manipulation; with the operational benefit of fast and improved mixing (e.g. [0009], [0115]), in an easy to use format because all the elements are contained in the device (e.g. [0010]); that it may be combined with any suitable detector (e.g. [0012]), and that it is well-known in the art that “most biosensors” are provided with a dry dissolvable reagent layer (e.g. [0004).  One of ordinary skill in the art would have had a reasonable expectation of success in combining Berti and Prins because both are drawn to the art of beads used in assays.  
Furthermore, Prins discloses that this arrangement of dried reagents using magnetic beads allows for a fast mixing process (para 115, 0009). 
Prins also teaches that it is an advantage that handling is easy since the sensor and the detection system may contain everything needed for detection, no liquids but the sample fluid need to be administered (e.g. [0010]); that the detection system may comprise any suitable detector, whereby a magnetic or an optical detector are particularly preferred (e.g. [0012]); and that “in most biosensors, a sensor chip is provided with a dry reagent“ “The reagent may e.g. comprise labels coupled to biologically-active moieties. When the test fluid arrives, the dry reagent dissolves and mixes into the fluid.” (e.g. [0004]). 
Berti and Prins, don’t explicitly teach a silicon wafer comprising an insulating oxide layer on the silicon; and a photodefinable polyimide formed on the silicon wafer. 
Miller et al. teaches: devices and methods for immunosensing and biosensors (e.g. abstract). Miller further teaches that the immunosensors comprising microfabricated electrodes comprise: silicon 
The Office notes that the combination of Berti, Prins Rossier, Rossier and Reymond, Schmidt and Miller teach 
"sensor chip located within the conduit and formed on the base of the cartridge housing, wherein the sensor chip comprises a sensing electrode comprising: a) a silicon wafer, b) a single trench formed in the silicon wafer, c) comprising an insulating oxide layer formed on the silicon wafer, d) metal layers formed on the insulating oxide layer, e) a photodefinable polyimide formed on the metal layers, and f) electrode openings formed into the photodefinable polyimide exposing portions of the metal layers and forming a two-dimensional array of microfabricated electrodes formed at a bottom of a single trench" where Berti teaches a wafer consisting of a single trench (Berti Fig 1, see below): 
Fig 1, Berti shown above. Note device consisting of a single trench 


    PNG
    media_image1.png
    191
    241
    media_image1.png
    Greyscale


Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use the device comprising magnetically susceptible beads of Berti by placing the magnetically susceptible beads in a dissolvable dry matrix, wherein the matrix is configured to dissolve in the sample fluid as taught by Prins, because Prins teaches: that use of dissolvable dried reagents comprising magnetic beads provide the advantage of long term stability when coupled with magnetic manipulation; with the operational benefit of fast and improved mixing (e.g. [0009], [0115]), in an easy to use format because all the elements are contained in the device (e.g. [0010]); that it may be combined with any suitable detector (e.g. [0012]), and that it is well-known in the art that “most biosensors” are provided with a dry dissolvable reagent layer (e.g. [0004), and because Berti teaches the use of magnetic beads prepared and stored for use (e.g. Pg. 973, 2.4). One of ordinary skill in the art would have had a reasonable expectation of success in combining Berti and Prins because both are drawn to the art of beads used in bioassays.  
It would have been further prima facie obvious to one of ordinary skill in the art at the time the invention was made to use the device comprising a sensor chip in a conduit formed on the base of housing of 

Regarding claim 2, Berti teaches magnetic beads with a particle size of 1 μm (i.e. have an average particle size of from about 0.01 μm to about 20 μm) (Pg. 972). 
Regarding claim 6, Berti doesn’t teach that the antibody is in a dissolvable matrix, however, Prins teaches dry reagents comprising an antibody coupled to magnetic particles dried on to a substrate (i.e. beads that are coupled to an antibody, antibody is in a dissolvable dry matrix) (e.g. [0004], [0062]-[0064], [0140], Fig 2, inter alia). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use a dissolvable dry matrix comprising magnetically susceptible beads coupled to antibodies, wherein the matrix is configured to dissolve in the sample fluid as taught by Prins in the device of Berti because Berti teaches that the technique is well suited for use with antibodies (e.g. Fig. 1 
Regarding claim 10, Berti teaches that beads are free to flow within the microchannels (i.e. beads are mobile within the troughs of a trench) (Pg. 973). 
Regarding claim 11, Berti et al. teach optimization of the device by varying the number of beads or “bead suspension amounts”, which changes the ratio of beads to electrodes (Pg. 976). Berti is silent as to the ratio of beads to electrodes being about 1. However, with respect to the recitation “the ratio of beads within the trough of a trench to electrodes of the electrode array is about 1,” the ratio of beads to electrodes are result effective variables which the prior art references have shown may be altered in order to achieve optimum results. It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955). "No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. at 458, 105 USPQ at 236-237. The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980). Since Applicant has not disclosed that the specific limitations recited in instant claim 11 are for any particular purpose or solve any stated problem and the prior art teaches that the ratio of beads to electrodes often vary according to the solutions being analyzed, and various matrices, solutions and parameters appear to work equally as well; absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the teachings disclosed by the prior art by normal optimization procedures known in 
Furthermore, one would have been motivated to modify the ratio of beads to electrodes in order to optimize the performance of the device (as taught by Berti Pg. 977), because Berti teaches that higher sensitivity is obtained by decreasing the amount of beads. 
Regarding claim 20, as evidenced by Rossier et al. (2002) the device taught by Berti et al. teaches that there are microchannels 120 μm wide and that it is known for channels to have a depth (i.e. height) of less than 40 μm (Pg. 148), therefore the width to height ratio of the channels taught would be 120/40 or a ratio of 3 (i.e. width to height ratio of each trench is in the range of about 0.1 to about 5) (Pg. 148). 
Regarding claim 23, Berti teaches that the magnet is a not in the same plane as the chip (Fig. 1 c and Pg. 973). 
Regarding claim 24, Berti discloses wherein the magnet is positioned below said electrode array (p 972 sec 2.2, To perform electrochemical measurement SPECs were kept horizontally and a magnet holding block was placed on the bottom part of the electrode, to better localize the beads onto the working surface).  Furthermore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to position the magnet “below” the electrodes such that the magnet is on the opposite side, of the side where the microchannels are exposed to the beads in solution, as taught in Berti, in order to use the device as intended, that is in order to direct and retain magnetic beads in the microchannel. 
Regarding claim 28, Berti teaches that the magnet is a bulk magnet (Pg. 973). 
Regarding claim 29, Berti teaches that the magnet is a cylindrical bulk magnet (Pg. 973). 
Regarding claim 30, although Berti and Prins teach that the magnet is a cylindrical magnet adjacent to the beads, the references are silent as to the specific dimensions of the cylindrical magnet (i.e. the magnet is a substantially cylindrical bulk magnet, having a diameter in the range of about 0.1 
In particular, Berti does not provide full details regarding fabrication of their device, but refer to their prior work "The fabrication process of the microchannel systems was described elsewhere (Rossier et al., 2002; Reymond et al., 2008)” (Berti Pg. 973). As evidenced by Rossier, et al. (2002) the device taught by Berti et al. teaches: That the device has microchannels comprising dimensions 120 μm wide and channels comprising depths of less than 40 μm (Pg. 148) (i.e. about 0.1 mm to about 5 mm). 
Therefore, these teachings read on the recitation “the magnet is a substantially cylindrical bulk magnet, having a diameter in the range of about 0.1 mm to about 5 mm and a length of about 0.1 mm to about 5 mm) because Berti teaches a cylindrical magnet designed to address each channel and is depicted to have dimensions in the order of magnitude of the microchannels (Pg. 973), which as evidenced by Rossier (2002) have dimensions comprising 120 μm (i.e. about 0.1 mm to about 5 mm). 
Regarding claim 32, Berti teaches that the electrochemical detection with the device is done through a chrono amperometric technique, and as previously discussed the device comprises an electrode array (i.e. the electrode array is amperometric) (Pg. 972). 
Regarding claim 33, Berti teaches that the array of microelectrodes is a gold microarray (Pg. 972). 

Regarding claim 35, Berti doesn’t teach that a conduit is coated with the dissolvable dry matrix. However, Prins teaches a dry reagent present in the device as a coating in a sample entry port, a sample entry chamber, a sensing device or a conduit (e.g. [0062]-[0064], [0065]-[0066], [0140], Fig 2, inter alia). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have a conduit coated with a dissolvable dry matrix as taught by Prins in the device of Berti because Prins teaches that use of dissolvable dried reagents comprising magnetic beads provide the advantage of long term stability and when coupled with magnetic manipulation, the operational benefit of improved mixing, and that placing the reagent in the conduit allows for contact with solution which allows for the dry matrix to dissolve (e.g. [0004]). 
Regarding claim 36, Berti teaches that the device comprises a volume segment (i.e. a chamber) located between the inlet and the two dimensional array (i.e. a sample holding chamber is connected to the conduit between the sample inlet and the two dimensional array) (e.g. Fig. 1 C, depicts a rectangular volume of the device on the lower right, where the sample may be held (i.e. a sample holding chamber) because Berti teaches that the solution can remain static Pg. 973, left column). Berti doesn’t teach a sample holding chamber coated with the dissolvable dry matrix. However, Prins teaches dry reagents comprising an antibody coupled to magnetic particles dried on to a substrate, and that the substrate is the reaction chamber (e.g. see para [0062]-[0064], [0140], Fig 2, inter alia). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have a chamber coated with a dissolvable dry matrix as taught by Prins in the device of Berti because Prins teaches: that use of dissolvable dried reagents comprising magnetic beads provide the advantage of long term stability when coupled with magnetic manipulation; with the operational 
Regarding claim 37, as taught by Rossier et al. (2002) the device taught by Berti et al. teaches that the device comprises: 
an array of microfabricated electrodes comprised in a plane at the base of microwells wherein the electrodes form a line in each well which reads on the recitation “two-dimensional array of microfabricated electrodes comprises a line of microelectrodes in a trench,” because as depicted in Fig. 1B and Fig. 2, the microelectrodes form a line at the base of each well (e.g. as depicted in Figs. 1B, 2, Pgs. 146-147), wherein the microelectrodes have diameters of 52 μm (i.e. the microelectrodes have a diameter from 1 to 100 μm) (e.g. Fig. 1B), and as depicted in Fig. 1B the microelectrodes are spaced on the order of the distance of the 50 μm Polyimide plus the 35 μm Lamination (85 μm) apart from each other (i.e. spacing from 5 to 500 μm). Rossier et al. (2002) the device taught by Berti et al. has a depth (i.e. height) of less than 40 μm (i.e. height of 0.1 to 50 μm) (Pg. 148, left Column, 3rd ¶). 
Rossier and Reymond disclose that the microchannel has a minimal cross-section dimension of 40 micron, meaning that the largest distance between a molecule in the bulk solution and the wall is no more than 20 microns (i.e. 40 microns wide by 40 microns high; paragraph spanning pages 888-889).
Thus, the combination of references discloses that the channel may have height and width dimensions on the order of 40 microns. 
Berti in view of Rossier, Rossier and Reymond, and Schmidt does not disclose the length being between about 10 to 500 microns. 


Claims 3 - 5 are rejected under U.S.C. 103(a) as being unpatentable over Berti et al. ("Microfluidic-based electrochemical genosensor coupled to magnetic beads for hybridization detection", TALANTA, vol. 77, no. 3, 15 January 2009 (2009-01-15), pages 971-978) in view of Prins et al. (U.S. 2010/0009456), Miller et al. (US 2005/0054078 A1), Rossier et al. (“Plasma etched polymer microelectrochemical systems” Lab Chip 2002, 2, 145-150, doi: 10.1039/b204063h), Rossier and Reymond (“Chapter 36 Microfluidic-based electrochemical platform for rapid immunological analysis in small volumes” Comprehensive Analytical Chemistry 49 Alegret and Merkoc¸ i (Eds) Volume 49 ISSN: 0166-526X DOI: 10.1016/S0166-526X(06)49036-X, 2007, Elsevier B.V.) and Schmidt et al. (US 2006/0207877 A1), as applied to claim 1 above, further in view of Ramanujan (“Magnetic particles for biomedical applications”, Chapter 17, Biomedical Materials, Springer, NY, 2009). 
Berti et al., Prins et al., Miller et al., and Rossier et al. Rossier and Reymond and Schmidt et al. have been discussed supra. However, although the references teach the use of paramagnetic beads, the references are silent as to other types of materials the magnetic beads may comprise and do not explicitly teach that the beads comprise ferrite, magnetite, or a magnetically susceptible core with a polymer coating. 
Ramanujan et al. on the other hand, teach that magnetic beads for use in biomedical applications is known in the art (Pg. 485). 
Regarding claim 3, although Berti, Prins, Miller, and Rossier teach the use of paramagnetic beads, the references are silent as to other types of materials the magnetic beads may comprise and do not explicitly teach that the beads comprise ferrite. However, Ramanujan teaches that materials for magnetic beads for use in biomedical applications comprise ferrites (Pg. 480). In addition Ramanujan teaches that “materials with high magnetization and high susceptibility are preferred for applications such as drug targeting and magnetic separation” (Pg. 485). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the paramagnetic beads taught in Berti, Prins, Miller, and Rossier by making the beads comprise ferrite or magnetite because both ferrites and magnetite are magnetic compounds which are known to be used in magnetic particles for biomedical applications such as immunoassays which Ramanujan teaches have the advantage of providing high magnetization and high susceptibility. One of ordinary skill in the art would have had a reasonable expectation of success in combining Berti and Ramanujan because both are drawn to the art of beads used in assays.  
Regarding claim 4, although Berti, Prins, Miller, and Rossier teach the use of paramagnetic beads, the references are silent as to other types of materials the magnetic beads may comprise and do not explicitly teach that the beads comprise magnetite. However, Ramanujan teaches that materials for 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the paramagnetic beads taught in Berti, Prins, Miller, and Rossier by making the beads comprise ferrite or magnetite because both ferrites and magnetite are magnetic compounds which are known to be used in magnetic particles for biomedical applications such as immunoassays which Ramanujan teaches have the advantage of providing high magnetization and high susceptibility. 
Regarding claim 5, although Berti, Prins, Miller, and Rossier teach the use of paramagnetic beads, the references are silent as to other types of materials the magnetic beads may comprise and do not explicitly teach that the beads comprise a magnetically susceptible core with a polymer coating. However, Ramanujan teaches that materials for magnetic beads for use in biomedical applications comprise magnetic beads that may be coated with a polymer (i.e. a magnetically susceptible core with a polymer coating) (Pg. 485). 
In addition Ramanujan teaches, and that it is known in the art to couple beads to antibodies (Pg. 486); that “materials with high magnetization and high susceptibility are preferred for applications such as drug targeting and magnetic separation” (Pg. 485); and that a polymer coating “reduces aggregation and prevents the magnetic particle from being exposed directly to the body” (Pg. 485). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the paramagnetic beads taught in Berti, Prins, Miller, and Rossier by: coating the magnetic particles with a polymer as taught by Ramanujan, because Ramanujan teaches that coating with a polymer would reduce aggregation. Therefore one would have been motivated to coat the beads taught in Berti with a polymer in order to have less aggregation (as taught Ramanujan et al.), which 

Claims 7, 8, and 13 are rejected under U.S.C. 103(a) as being unpatentable over Berti et al. ("Microfluidic-based electrochemical genosensor coupled to magnetic beads for hybridization detection", TALANTA, vol. 77, no. 3, 15 January 2009 (2009-01-15), pages 971-978), Prins et al. (U.S. 2010/0009456), and Miller et al. (US 2005/0054078 A1), Rossier et al. (“Plasma etched polymer microelectrochemical systems” Lab Chip 2002, 2, 145-150, doi: 10.1039/b204063h), Rossier and Reymond (“Chapter 36 Microfluidic-based electrochemical platform for rapid immunological analysis in small volumes” Comprehensive Analytical Chemistry 49 Alegret and Merkoc¸ i (Eds) Volume 49 ISSN: 0166-526X DOI: 10.1016/S0166-526X(06)49036-X, 2007, Elsevier B.V.) and Schmidt et al. (US 2006/0207877 A1), as applied to claims 6 and 1 above, in further in view of Kuhn et al. (“Developing Multiplexed Assays for Troponin I and Interleukin-33 in Plasma by Peptide Immunoaffinity Enrichment and Targeted Mass Spectrometry” Clinical Chemistry 55:6 1108–1117, Supplemental methods Pgs. 1-8. 2009 doi: 10.1373/clinchem.2009.123935). 
Berti et al., Prins et al., Miller et al., and Rossier et al. Rossier and Reymond and Schmidt et al have been discussed supra, and teach the limitations of claim 6 as previously discussed. 
Regarding claim 7, Berti, Prins, Miller and Rossier, Rossier and Schmidt do not explicitly teach that the antibody is to a low abundance antigen or analyte. However, Kuhn et al. teaches that cardiac troponin I is a low abundance protein in blood (Pg. 1108), and that the "measurement of cardiac troponin I by immunoassay” is known in the art, where antibodies are used to measure (i.e. immunosense) cardiac troponin I (Pg. 1110). 
In addition Kuhn teaches that magnetic beads may be coated with antibodies (supplemental Pg. 2), and that the sample source for cardiac troponin I was blood (Supplemental Pg. 3). 

Regarding claim 8, Berti, Prins, Miller, and Rossier do not explicitly teach that the analyte is specifically cardiac troponin I. However Kuhn teaches cardiac troponin I (Pg. 1108). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the antibody coupled paramagnetic beads taught in Berti, Prins, Miller, and Rossier, by replacing the antibody with an antibody specific for cardiac troponin I (i.e. a low abundance analyte) in order to assay for cardio markers which are found in blood. One would have been motivated to assay “clinically relevant proteins” such as cardiac troponin I (as taught by Kuhn et al., Pg. 1109) because Kuhn teaches that these markers are important markers of infarction. 
Regarding claim 13, Berti, Prins, Miller, and Rossier do not explicitly teach that the sample is amended with an anticoagulant. However, Kuhn teaches that the blood was collected in EDTA treated tubes (i.e. sample is amended with an anticoagulant) (supplemental Pg. 3). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the devices taught in Berti, Prins, Miller, and Rossier, in order to have a device assay for blood markers by collecting blood samples and amend them with anticoagulant according to standard procedures for handling blood samples because Kuhn teaches that amending the 

Claims 25-27 and 31 are rejected under U.S.C. 103(a) as being unpatentable over Berti et al. ("Microfluidic-based electrochemical genosensor coupled to magnetic beads for hybridization detection", TALANTA, vol. 77, no. 3, 15 January 2009 (2009-01-15), pages 971-978), Prins et al. (U.S. PGP 2010/0009456), and Miller et al. (US 2005/0054078 A1), Rossier et al. (“Plasma etched polymer microelectrochemical systems” Lab Chip 2002, 2, 145-150, doi: 10.1039/b204063h), Rossier and Reymond (“Chapter 36 Microfluidic-based electrochemical platform for rapid immunological analysis in small volumes” Comprehensive Analytical Chemistry 49 Alegret and Merkoc¸ i (Eds) Volume 49 ISSN: 0166-526X DOI: 10.1016/S0166-526X(06)49036-X, 2007, Elsevier B.V.) and Schmidt et al. (US 2006/0207877 A1), as applied to claim 1 above, in further in view of Kokoris (U.S. 2009/0148847). 
Berti et al., Prins et al., Miller et al., and Rossier et al. Rossier and Reymond and Schmidt et al have been discussed supra, and teach the limitations of the device of claim 1 as previously discussed. 
Regarding claim 25, although Berti teach a cylindrical bulk magnet, the reference is silent as to what types of materials the magnet comprises and does not specifically teach that materials include neodymium iron boron (NdFeB) alloy. However, Kokoris et al. teach that the permanent magnet particulates are comprised of a NdFeB alloy (see especially at [0077]). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the magnet taught in Berti, Miller, and Prins, by having the magnet comprise the neodymium iron boron (NdFeB) alloys, as taught in Kokoris, because Kokoris et al. teaches that magnets, such as magnets comprising neodymium iron boron (NdFeB) alloys, provide a desirable quality of having a greater magnetic moment than other types of magnets, because these magnets have a greater ability to repel and attract necessary components to the magnet (Kokoris et aI., [0218]). One of 
Regarding claim 26, although Berti teach a cylindrical bulk magnet, the reference is silent as to what types of materials the magnet comprises and does not specifically teach a Nd2Fe14B alloy. However, Kokoris et al. teach that the permanent magnet particulates are comprised of a Nd2Fe14B alloy (see especially at [0077]). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the magnet taught in Berti, Miller, and Prins, by having the magnet comprise Nd2Fe14B alloys, as taught in Kokoris, because Kokoris et al. teaches that magnets, such as magnets comprising Nd2Fe14B alloys, provide a desirable quality of having a greater magnetic moment than other types of magnets, because these magnets have a greater ability to repel and attract necessary components to the magnet (Kokoris et aI., [0218]). 
Regarding claim 27, although Berti teach a cylindrical bulk magnet, the reference is silent as to what types of materials the magnet comprises and does not specifically teach that the magnetic particulates provide a magnetic field of greater than about 0.1 Tesla. However, Kokoris et al. teach that the permanent magnet provides a magnetic field of greater than about 0.1 Tesla (see especially at [0180]). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the magnet taught in Berti and Prins, by having the magnet have a magnetic field of greater than about 0.1 Tesla, as taught in Kokoris, because Kokoris et al. teaches that magnets which have a magnetic field of greater than about 0.1 Tesla have the useful capacity of drawing or capturing magnetic particles (e.g. see at [0121], [0218]). 

As evidenced by Rossier, et al. (2002) the device taught by Berti et al. teaches: microchannels with a depth (i.e. height) of less than 40 μm (Pg. 148); 
that the magnet is positioned adjacent to the array where the trench is, which contain the magnetic particles (Berti Fig. 1), and that the magnet exerts a magnetic force (i.e. a magnetic field) onto the magnetic particles which traps the magnetic particles in the trenches (Berti, Pg. 972), and that the trench has a height of 40 μm (i.e. less than about 200 μm) (Rossier, Pg. 148). These teachings read on the recitation that the magnet is positioned to yield a magnetic field “in the range of less than about 200 μm in the region of the electrode array”. 
Although Berti, Prins, Miller, and Rossier teach that the magnet is a cylindrical magnet adjacent to the electrode array capable of capturing the beads (Berti, Fig. 1), the references are silent as to the magnet being positioned to yield an event horizon in the range of less than about 200 μm in the region of the electrode array. 
However, Kokoris et al. similarly teach that a permanent magnet is positioned proximal to a test pad (see at [0179-0180], for example) and is positioned such that the magnetic force field "is experienced by paramagnetic particles" (see at [0121] for example). The term “event horizon" is interpreted in light of the specification as a magnetic sensor with a field greater than 0.1 Tesla which can draw beads from a range of about .05 mm to 5 mm (spec, para 60). Therefore, the combination of Berti, Prins, Rossier and Kokoris discloses wherein the magnet is positioned to yield a bead event horizon in the conduit in the range of up to about 200 um from the region of the electrode (Kokoris, discloses use 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the device of Berti, Prins, and Rosier by positioning the magnet with a field greater than 0.1 Tesla close enough to the electrodes as taught by Kokoris, in order to maximize the ability of a magnet to retain the magnetic beads in each channel. Given that the height of the channel taught in Berti is of 40 μm, it would have been obvious to position the magnet so that it could retain the beads in a region of less than 200 μm from the electrode array (i.e. the magnet is positioned to yield an event horizon in the range of less than about 200 μm in the region of the electrode array) because, as taught by Kokoris, in order for the magnetic beads to "experience" the magnetic field the magnet should be positioned proximal to the test pad. One would have been motivated to optimize the position of the magnet so that it is able to retain the beads in the channels, in order to do this the magnet must be positioned so that it can retain or direct the beads in at least the depth of the channel which as taught by Berti is known to be 40 μm (i.e. less than 200 μm). 

Response to Arguments
Applicant asserts (response, p 7) that Berti does not disclose a point of care cartridge.  However, Berti does disclose a point of care cartridge (Berti, sec 2.3).  Applicant asserts (p 7) that the cartridge of Berti contains multiple trenches.  However, the device of Berti contains one trench having multiple wells each having sensing electrode. Furthermore, the open “comprising” claim language does not exclude additional trenches taught by Berti in other embodiments.  Applicant asserts (p 7) the device of Berti operates in a different manner than the pending claims.  However, the device of Berti operates as a sensor wherein the sensing electrode performs the function of sensing (Berti, section 2 to 3) which is the same function as the instant invention.  


Applicant's arguments have been fully considered but not found persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L CHIN whose telephone number is (571)272-0815.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER L CHIN/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



7/9/2021